DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/447,848 filed 09/16/2021 and Amendment file10/21/2022.
Claims 1-6, 8-14, 20-25 remain pending in the Application. Claims 7, 15-19 have been cancelled from the Application. Claims 21-25 have been added to the Applicatrion.
4.	Applicant’s arguments, see Applicant Arguments/Remarks, filed 10/21/2022, with respect to claims 13, 14, 20-25 have been fully considered and are persuasive.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-2, 6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Patent Application Publication 20190266512) in view of Nam et al. (US Patent Application Publication 20190205783).

With respect to claim 1 Shen et al. teaches A controlled quantum logic gate that implements a n-1 qubit controlled Z gate function 5based on n qubits and an ancilla qubit, wherein n is greater than 3 (paragraph [0081]), the quantum logic gate comprising: 
a plurality of leading gates that operate on the ancilla qubit to generate an ancilla qubit state in response to an initial state of the ancilla bit and each of the n qubits (plurality of quantum gates implementing unitary operations on the qubits including ancilla qubits 110 (paragraphs [0081], [0086], [0132], [0112], [0113])); 
a measurement that operates on the ancilla qubit state after processing via the plurality of leading gates to generate a classical ancilla bit 10state resulting from the measurement of the ancilla qubit state (implementing measurement on the ancilla qubits 120 to determine detection result of either “0” or “1”/classical ancilla bit state (paragraphs [0089], [0082], [0106])); and 
at least one following gate that includes at least one controlled Z gate equivalent that operates under control of at least one of the n qubits and further, the classical ancilla bit state resulting from the measurement of the ancilla qubit state is applied to the at least one controlled Z gate equivalent to conditionally perform a phase adjustment to at least another one of the n qubits based on whether the classical ancilla bit sate resulting from the measurement of the ancilla qubit state is 0 or whether the classical ancilla bit state resulting from the measurement of the ancilla qubit state is 1 (at least one controlled phase gate, including qubits 110 comprising three-dimensional conductive cavity/Z gate equivalent (paragraphs [0081],[0086]), wherein measurement on the ancilla qubits 120 to determine detection result of either “0” or “1”/classical ancilla bit state [0106]), and wherein an arbitrary phase operation/conditional phase adjustment is implemented depending on measured/detected result of either “0” or “1”/classical ancilla bit state [0067], [0126], [0131], [0132], [0106])).  
While Shen et al. teaches three-dimensional conductive cavity of the qubits 110 of the phase gates, and plurality of leading/unity gates (paragraphs [0081], [0086], [012], [0013]), Shen et al. lacks specifics regarding plurality of leading gates that operate on the ancilla qubit; and Z gate equivalent. However Nam et al. teaches (employing/operate plurality of GMS gates/leading gates to generate ancillary qubit state based on an initial state (paragraphs [0054], (0058));
at least one following gate that includes one controlled Z gate equivalent (paragraph [0053]).
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Nam et al. to teach specific subject matter Shen et al. does not teach, because it provides efficient (e.g., reduced gate count) quantum circuit constructions, particularly as it applies to the trapped ions technology (paragraph [0005]).
With respect to claims 2-3, 6, 8-12, 14-15, 18, 20 Nam et al. teaches: 
Claims 152, 14: wherein the plurality of leading gates and the at least one following gates minimize an average number of CNOT operations (paragraphs [0037], [0049]).  
Claims 3, 15: wherein the plurality of leading gates include: 20at least one Hadamard gate (paragraphs [0043], [0047], [0053]); and a first Margolus gate that operates on the ancilla qubit, wherein the first Margolus gate is controlled by a first subset of the n qubits.  
Claims 6, 18: wherein the plurality of leading gates 5include: at least one Hadamard gate; and a first Adalus gate that operates on the at least one ancilla qubit, wherein the first Adalus gate is controlled by a first subset of the n qubits (paragraphs [0066], [0067]).  
Claims 158, 20: wherein the at least one following gate includes a plurality of controlled gates including the at least one controlled Z gate equivalent, the plurality of controlled gates operating under control of differing ones of the n qubits and further under control of the classical ancilla bit state to selectively apply phase adjustments to a subset of the n qubits, wherein the differing ones of the n qubits are not included in the subset of 20the n qubits (paragraphs [0041], [0053], [0055], [0061], [0065]).  
Claim 9:  wherein n=3 and wherein the n-I qubit controlled Z gate function is implemented via an average of 4.5 CNOT operations (paragraphs [0038], [0055], [0049]).  
Claim 2510: wherein n=4 and wherein the n-I qubit controlled Z gate function is implemented via an average of 7 CNOT operations (paragraphs [0046], [0050], [0051].  
Claim 11: wherein n=5 and wherein the n-I qubit controlled Z gate function is implemented via an average of 12.5 CNOT operations (paragraphs [0053], [0060]).  
Claim 12: wherein n=6 and wherein the n-I qubit controlled Z gate function is implemented via an average of 18 CNOT operations (paragraphs [0065], [0067], [0068], [0082]).  

8.	Claims 3-4, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. in view of Nam et al. as applied to claims 1, 13 above, and further in view of SONG et al. "The Simplified Toffoli Gate Implementation by Margolus is Otimal" Department of Computer Science, exas A&M University. College Station. TX. US. arXiv:quant-ph/0312225v1. December 31. 2009. 15 pages).
 	With respect to claims 3-4, 15-16 Shen et al. in view of Nam et al. teaches limitations of claims 1 and 13 from which claims depend. However Shen et al. in view of Nam et al. lacks specifics regarding Margolus gate. SONG et al. teaches:
Claims 3, 15: wherein the plurality of leading gates include: 20at least one Hadamard gate; and a first Margolus gate that operates on the at least one ancilla qubit, wherein the first Margolus gate is controlled by a first subset of the n qubits (Pages 2, 14).  
Claims 4, 16: wherein the plurality of leading gates 25further include: a second Margolus gate that operates on the at least one ancilla qubit, wherein the first Margolus gate is controlled by a second subset of the n qubits that is disjoint from the first subset (Pages 3, 13).  
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used SONG et al. to teach subject matter Nam et al. does not explicitly teach, because it provides optimal implementation (Abstract).

Allowable Subject Matter
9.	Claims 13, 14, 20-25 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks

11.	In remarks Applicant argues in substance:
i) It is unclear to Applicant how the believes any of these portions of Shen disclose, "a plurality of leading gates that operate on the ancilla qubit to generate an ancilla qubit state in response to an initial state of the ancilla bit and each of the n qubits" as recited in claim 1.
ii) None of the unitary gates 251, 252 and 253 is disclosed to be "at least one controlled Z gate equivalent" as recited in claim 1.
12.	Examiner respectfully disagrees for the following reasons:
With respect to i) Shen et al. teaches plurality of quantum gates implementing unitary operations on the qubits including ancilla qubits 110 (paragraphs [0081], [0086], [0132], [0112], [0113]), wherein Nam et al. teaches: employing/operate plurality of GMS gates/leading gates to generate ancillary qubit Slate based on an initial state (paragraphs [0054], (0058));  at least one following gate that includes one controlled Z gate equivalent (paragraph [0053]).
With respect to ii) see i).
Based on these disclosures of Shen et al. and Nam et al. Examiner believes that Shen et al. itself and in combination with Nam et al. and SONG et al. reads claims 1-6, 8-12 as currently written.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
07/25/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851